DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Claims 1-12 find support in in parent application 12/178,565 and, therefore, have an effective filing date of 7/23/2008.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 9/29/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/29/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blake (US Pat. No. 6,280,449 B1).
Regarding claim 1, Blake discloses an apparatus (Fig. 10a) for deploying an intraocular lens, comprising: a delivery device 112 (Fig. 10a) comprising a lens receiving area (internal space of 112), wherein the lens receiving area is configured to hold the intraocular lens in a deformed configuration (EXAMINER NOTE: the lens is not positively recited as part of the claimed invention so the limitation claimed with respect to the lens is merely functional/intended use and if the prior art meets the structure of the claim being described functionally, it is considered to also be capable of performing such a function); a plunger 114 (Fig. 10a) disposed at a proximal end of the delivery device; and a tapered portion 120 (Fig. 10a) at a distal end of the delivery device configured to attach to a loading tube (loading tube not positively recited and not required in the claim, however, Fig. 10a shows a loading tube 116 attached to the tapered portion 120), wherein the plunger 114 is configured to be actuated in a distal direction to cause a fluid to flow in a distal direction to force the intraocular lens into the loading tube through the tapered portion (EXAMINER NOTE: the ‘fluid’ is not positively recited as part of the claimed invention since it is recited in a ‘configured to’ statement. Therefore, the fluid and any further claims attempting to further define the fluid are considered to be functional limitations and not part of the claimed invention.)
Regarding claim 2, the limitation ‘wherein the fluid is a lubricious liquid’ further limits functional language within claim 1 (see above EXAMINER NOTE in claim 1 rejection - the fluid is not positively recited as part of the claimed invention, so further limiting claim language regarding the fluid is also not required by the prior art).
Regarding claim 3, the limitation ‘wherein the fluid is a viscoelastic lubricant’ further limits functional language within claim 1 (see above EXAMINER NOTE in claim 1 rejection - the fluid is not positively recited as part of the claimed invention, so further limiting claim language regarding the fluid is also not required by the prior art).
Regarding claim 4, the limitation ‘wherein the fluid is contained within a distal region of the delivery device’ further limits functional language within claim 1 (see above EXAMINER NOTE in claim 1 rejection - the fluid is not positively recited as part of the claimed invention, so further limiting claim language regarding the fluid is also not required by the prior art).
Regarding claim 5, Blake further discloses wherein the tapered portion 120 is defined by a tapered inner surface (shown in Fig. 10a).
Regarding claim 6, Blake further discloses wherein the lens receiving area (internal space of 112) is part of a lens chamber (internal space of 112 and proximal portion of loading tube 116 that extends therein) and the lens chamber is in fluid communication with a fluid delivery lumen of the delivery device (the internal lumen of 112 is considered to be a ‘fluid delivery lumen’ since it is a lumen through which fluid can flow and be delivered thereto via a proximal portion of the device).
Regarding claim 7, Blake further discloses wherein at least part of the lens chamber is substantially circular-shaped to accommodate a substantially circular optic portion of the intraocular lens (The cross sectional shape of the proximal end of loading tube 116 that extends within the internal space of 112 is circular since the loading tube is tubular/cylindrical. Further, the internal space of 112 has a circular cross section as well since 112 is also tubular/cylindrical - Fig. 10a).
Regarding claim 8, Blake discloses a system for deploying an intraocular lens (Fig. 10a), comprising: a delivery device 112 (Fig. 10a) comprising a lens receiving area (internal space of 112), wherein the lens receiving area is configured to hold the intraocular lens in a deformed configuration (EXAMINER NOTE: the lens is not positively recited as part of the claimed invention so the limitation claimed with respect to the lens is merely functional/intended use and if the prior art meets the structure of the claim being described functionally, it is considered to also be capable of performing such a function); a plunger 114 (Fig. 10a) disposed at a proximal end of the delivery device 112; a tapered portion 120 (Fig. 10a) at a distal end of the delivery device 112; and a loading tube 116 (Fig. 10a) coupled to the tapered portion 120, wherein the plunger 114 is configured to be actuated in a distal direction to cause a fluid to flow in a distal direction to force the intraocular lens into the loading tube through the tapered portion (EXAMINER NOTE: the ‘fluid’ is not positively recited as part of the claimed invention since it is recited in a ‘configured to’ statement. Therefore, the fluid and any further claims attempting to further define the fluid are considered to be functional limitations and not part of the claimed invention.)
Regarding claim 9, Blake further discloses wherein the loading tube 116 is detachable (116 is removably received within 120 - Fig. 10a).
Regarding claim 10, wherein the loading tube 116 is configured to compress the intraocular lens (NOTE: the lens is not positively recited as part of the claimed invention - see further notes regarding these types of limitations in rejection of claim 8 above; however, Blake does discuss ‘folding’ of the lens throughout the disclosure which examiner also considers to be ‘compressing’ of the lens).
Regarding claim 11, Blake further discloses wherein the lens receiving area (internal space of 112) is part of a lens chamber (internal space of 112 and proximal portion of loading tube 116 that extends therein) and the lens chamber is in fluid communication with a fluid delivery lumen of the delivery device (the internal lumen of 112 is considered to be a ‘fluid delivery lumen’ since it is a lumen through which fluid can flow and be delivered thereto via a proximal portion of the device).
Regarding claim 12, the limitation ‘wherein the lens chamber is shaped to allow a leading haptic of the intraocular lens to extend distally away from an optic portion of the intraocular lens while a trailing haptic is not extending proximally from the optic portion’ is treated as indicated in the rejections of claims 8 and 10 with respect to the lens not being positively recited as part of the claimed invention - as such, the lens chamber involving the proximal portion of loading tube 116 that extends within delivery device 112 appears to allow the leading haptic to extend distally while the trailing haptic is held stationary - Fig. 10a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Alternatively, US Pat. No. 5,702,441 could be used to reject many of the pending claims since it has a delivery device 68 (Fig. 10) with a lens receiving area (internal lumen), a tapered portion 70 (Fig. 10) at a distal end of the delivery device 68, a plunger 82,88 (Fig. 10), and a loading tube 72 at a distal end of the delivery device 68 (Fig. 10).  
Other pertinent art includes: WO  99/21513 which shows a delivery device 312 (Fig. 13) having a lens receiving area 320 and a tapered distal end 316, a plunger 300, and a loading tube 334 (Fig. 13); and US Pat. No. 8,574,239 B2 which shows a delivery device 3 (Figs. 1A-1B) having a lens receiving area within an internal lumen and a tapered distal end 12, a plunger 16 (Figs. 1A-1B), and a loading tube 11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        December 3, 2022